DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: MACHINE FOR INSERTING A TONGUE.
The abstract of the disclosure is objected as follows: amend “A method and device for inserting a tongue in an insertion groove in a panel.  The method” to -- A machine for inserting a tongue in an insertion groove in a panel.  The machine— in line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are numerous phrases and clauses in the claims that are vague, indefinite, and/or awkwardly and confusingly worded, and therefore, are not fully understood.  The following are examples:
	Claim 8, line 4: is “tongues” referring to “a tongue” in line 1 or something else?
	Claim 8, line 8: “tongues” lacks positive antecedent basis.
“insertion groove” lacks positive antecedent basis.
Claims are ambiguous and competitors would be unable to discern the bounds of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al (US 5174022).
Re 8.      Phillips discloses a tongue queue device, the tongue queue device (as shown in Fig. 2, the tongue queue device is where 16 and 20 are traversed along 10 by 24 and crimped by an anvil (40) and die (36)) comprising an upper surface (as shown in Figs. 6-7, there is a rectangular bar behind the die (36) that moves from left (Fig. 6) to right (Fig. 7) and that acts as an upper surface) and an opposite lower surface (as shown in Fig. 6, 12 is resting on a flat bottom surface of 10 that allows 12 to be crimped) configured to guide tongues (16 and 20) from an inlet (as shown in Fig. 5, 20 enters from a top edge of 70) to an outlet (as shown in Fig. 5, 20 exits 70 to be crimped with a wire 14) of the tongue queue device, wherein the machine comprises a separating device (70) , configured to compress the tongues (70 is compressed against the tongue via urge of 76), wherein the tongue queue device is configured such that tongues under compression in a tongue queue are displaced between the inlet and the outlet at least partly by compression forces from the tongues under compression (76 bias 70 to apply compression), and wherein the machine comprises, at the outlet of the tongue queue device, an inserting device (94) which is configured to displace a tongue into the insertion groove (18).
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726